Citation Nr: 1312085	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-06 132	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The instant case was most recently before the Board in September 2012, at which time the Board remanded the Veteran's claim for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matter via a January 2013 Supplemental Statement of the Case.  The AOJ returned the case to the Board the following month.  

The Board notes that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge, sitting at the RO, but did not appear for the hearing.  The Veteran did not ask to have his hearing rescheduled or provide good cause for why he failed to report.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).


FINDING OF FACT

The Veteran's service-connected cervical spine degenerative joint disease and degenerative disc disease has been manifested by painful motion with functional loss equating to no worse than limitation of flexion to 20 degrees.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for cervical spine degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

Here, the RO received the Veteran's increased rating claim in July 2006.  That same month, the RO sent to him a letter advising him of the need to submit evidence showing that his service-connected cervical spine disability had increased in severity.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.

The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates and stated that in determining the appropriate disability rating, the RO would consider the impact of the disability and its symptoms on employment.  The RO informed the Veteran that he should submit evidence regarding how his disability affected his ability to work.  The letter further stated that the Veteran could submit statements from individuals who were able to describe their observations of the Veteran's disability and the way in which it had worsened, as well as his own lay statements in support of his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the July 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the Veteran's VA examination reports, VA treatment records, and private treatment records, as well as statements from the Veteran.  The Veteran has not identified any outstanding relevant records and the Board is aware of none.

The Board also finds that the Veteran was provided with several adequate VA examinations in connection with his claim for an increased disability rating.  A review of the VA examination reports of record shows that the VA examiners reviewed the claims folders and examined the Veteran and that the examinations included range-of-motion findings.  The examination reports reflect that the examiners considered the Veteran's subjective complaints and past medical history.  Notably, as required by the Board's March 2011 remand, the most recent examination report shows that the examiner also specifically considered the factors required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board finds that the examination reports, along with the VA outpatient treatment records, contain sufficient evidence by which to evaluate the Veteran's service-connected cervical spine disability in the context of the pertinent regulations and throughout the claims period.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations in connection with the rating claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Background

A review of the record shows that in July 2006, the Veteran filed a claim for increased compensation for his service-connected cervical spine disability, asserting entitlement to an evaluation in excess of 20 percent.  VA treatment records dated that month indicated that the Veteran's neck was supple with a decreased range of motion and that there was tenderness with range of motion.  X-rays showed spurring and disc space narrowing at C5-6 and C6-7 with encroachment of the intervertebral foramina on both sides.  Cervical spine alignment on lateral view appeared well preserved.  

The Veteran was afforded a VA examination on August 7, 2006, at which time he complained of chronic lower cervical spine pain without radiculopathy or focal neurological deficit.  He reported flare-ups with repetitive twisting or heavy lifting activities, but denied any additional weakness or restricted range of motion during a flare-up.  Symptoms were alleviated by heat and cessation of activity and would generally subside within an hour.  Examination of neck revealed mild tenderness in the lower cervical spine without spasm.  The Veteran was also noted to have a normal gait.  Range-of-motion testing showed flexion to 45 degrees, with pain at 20 degrees; posterior flexion to 20 degrees with pain at 20 degrees; lateral flexion to 20 degrees, bilaterally, with pain at 20 degrees, bilaterally; and rotary flexion to 45 degrees, bilaterally, with pain at 45 degrees, bilaterally.  There was no additional weakness, fatigability, incoordination, restricted range of motion, or functional impairment with repetitive stress testing against resistance.  The examiner diagnosed the Veteran as having cervical spine degenerative joint/degenerative disc disease.  

VA treatment records show continued complaints of neck pain and cervical tenderness was often noted, as was a decreased range of cervical spine motion due to pain.  Cervical spine x-rays taken in September and October 2006 showed moderate degenerative changes at C4-5, C5-6, and C6-7.  There was no subluxation with flexion or extension.  In May 2007, the Veteran reported radiating pain in his arm, which started after using cocaine.  A treatment record dated that same month noted a full range of cervical motion.

The Veteran was afforded another VA examination July 2007, at which time he complained of chronic neck pain, which he rated as an "8" on a scale of 0-10.  The Veteran reported difficulty turning his neck side to side, but stated that he was able to drive a car.  Flare-ups were stated to last for two hours, and symptoms resolved with heat and cessation of activity.  Examination of the neck revealed mild tenderness in the lower cervical spine without spasm.  Range-of-motion testing showed flexion limited by pain at 45 degrees; backward extension limited by pain at 30 degrees; lateral flexion limited by pain at 25 degrees, bilaterally; and rotation limited by pain at 25 degrees bilaterally.  There was no additional weakness, fatigability, incoordination, restricted range of motion, or functional impairment with repetitive motion testing.  There was also no evidence of any neurological deficit.

In August 2007, the Veteran presented with complaints of neck pain without radiation.  VA treatment records indicated that a magnetic resonance imaging (MRI) test was conducted, which showed significant bone marrow edema, most likely secondary to degenerative disc and endplate changes at C6-7.  Multilevel bony osteophytes were also seen.  In September 2007, the Veteran reported pain in the lower, posterior neck, which occasionally radiating down his arm to all fingers.  An electromyography (EMG) study of the left cervical paraspinals showed normal insertional activity and no abnormal spontaneous activity.  

Another VA examination was conducted in January 2010, during which the Veteran complained of continued chronic discomfort in the paraspinal muscles of the cervical spine area, bilaterally, with occasional spasm.  He reported taking methadone every 12 hours for pain.  The Veteran denied any recent subluxation, dislocation, instability, radicular symptoms, foot drop, bowel or bladder incontinence, or saddle anesthesia.  The examiner noted that x-rays taken in December 2009 showed stable degenerative changes of the cervical spine and that a computed tomography (CT) scan also showed degenerative changes, but no evidence of acute fracture or subluxation.  

Examination of neck revealed mild tenderness in the paraspinal muscles, bilaterally, without spasm.  Range-of-motion testing showed flexion to 30 degrees; extension to 25 degrees; left lateral flexion to 20 degrees; right lateral flexion to 25 degrees; left lateral rotation to 40 degrees; and right lateral rotation to 25 degrees.  There was no additional weakness, fatigability, incoordination, restricted range of motion, or functional impairment with repetitive testing against resistance.  The examiner noted painful motion, but did not indicate at what point pain began.  Upper extremity strength on the right was slightly decreased at 4/5; the left was normal at 5/5.  Deep tendon reflexes were all 1/1.

VA treatment records variously note the Veteran's complaints of neck pain.  An MRI of the cervical spine was conducted in February 2010, the report of which study showed spondylosis in the cervical spine, especially from C2 through C5-C6.  There was no suggestion of an acute compression fracture, as no bone marrow edema was noted.

The Veteran was afforded another VA examination in October 2012 during which the Veteran complained of pain and a stiff neck, especially when turning his head to the left.  He reported flare-ups but did not indicate any additional functional impairment during any such flare-up.  Range-of-motion testing showed flexion to greater than 45 degrees; extension to greater than 45 degrees; lateral flexion to 30 degrees, bilaterally; and lateral rotation to 60 degrees, bilaterally.  There was no objective evidence of painful motion and repetitive motion testing did not result in a decreased range of motion, save for left lateral rotation, which was recorded to be to 55 degrees.  Additional functional loss was noted to be less movement than normal and pain on movement.  Guarding or muscle spasm was present, but it did not result in an abnormal gait or spinal contour.  Muscle strength was normal and there was no evidence of atrophy.  All reflexes were present and a sensory examination was normal.  There was also no evidence of radicular pain, signs or symptoms of radiculopathy, or neurologic abnormalities.  Lastly, the examiner specifically indicated that the Veteran's cervical spine disability would not impact his ability to work.  

III.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2012).

At the outset, the Board notes that at which time that the Veteran's filed for increased compensation, his disability was evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  The DC under which the Veteran's disability is rated was changed during the pendency of his claim and his cervical spine disability is now evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5243.  The Board notes that the regulations pertaining to evaluation of disabilities of the spine have twice been amended.  However, as both of those amendments took effect prior to when the Veteran filed his claim for an increased rating for his cervical spine disability in July 2006, only the post-September 26, 2003, rating criteria are applicable to determining the proper evaluation for the Veteran's disability.  Currently, the rating criteria provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2012).  

Relevant to rating disabilities of the cervical spine, the General Rating Formula for spine disabilities provides for a 10 percent evaluation when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, when the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2012).  A 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, where the combined range of motion of the cervical spine is not greater than 170 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is assigned where forward flexion of the cervical spine is 15 degrees or less; or where there is favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 

Thus, to be entitled to a higher schedular rating, the evidence must show that the Veteran can achieve no more than 15 degrees of forward flexion of the cervical spine, or that there is ankylosis.  Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.

In this regard, the evidence shows that in August 2006, the Veteran was able to achieve flexion to 45 degrees, with pain present at 20 degrees.  In July 2007, the Veteran had flexion to 45 degrees, with pain at 45 degrees.  On examination in January 2010, the Veteran was able to achieve flexion to 30 degrees and at the time of the October 2012 VA examination, the Veteran demonstrated flexion of the cervical spine to greater than 45 degrees.  Thus, while the Veteran's range-of-motion findings variously represent less than a full range of cervical spine motion, see 38 C.F.R. § 4.71a, Plate V, they do not indicate that his cervical motion is limited to 15 degrees of flexion, the criteria for 30 percent evaluation for limitation of flexion under DC 5260.  

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  DeLuca, supra.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

In the instant case, the Veteran has reported his main symptoms to be neck pain, limited motion, and tenderness.  However, the most favorable probative evidence showed flexion limited to 20 degrees on account of pain.  Thus, even considering the Veteran's cervical spine pain, he has been able to achieve flexion beyond that which would be considered 30 percent disabling.  In this regard, although the January 2010 VA examiner indicated pain on movement, but did not state at what degree of flexion the Veteran's pain presented itself, the Veteran was still able to achieve flexion to 30 degrees at that time.  Notably, the United States Court of Appeals for Veterans Claims (Court) has affirmed that "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Given the Veteran's ability to achieve flexion to 30 degrees, it is clear that his pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine at the time of the January 2010 VA examination.

Further, examination of the Veteran has failed to reveal any additional weakness, fatigability, incoordination, restricted range of motion, or functional impairment with repetitive testing, save for the most recent examination that showed a slight decrease in left lateral flexion.  From a functional standpoint, it has been noted that the Veteran had less movement than normal and pain on movement; however, he has clearly been able to achieve a greater range of motion than that required for a 30 percent disability rating, even taking into account the DeLuca factors, at all times since filing his claim for increased compensation.  Moreover, as demonstrated by the range-of-motion findings of record, there is no evidence of ankylosis, as the Veteran's cervical spine does not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis 'is [s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)

Accordingly, as the evidence reveals that the Veteran has a demonstrated range of cervical motion and that his flexion is not limited to at least 15 degrees, even with consideration of functional losses, the Board finds that a rating greater than the currently assigned 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

As the Veteran's disability is now rated under DC 5243, pertaining to intervertebral disc syndrome, the Board has also considered whether he is entitled to a rating greater than 20 percent based on incapacitating episodes.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  38 C.F.R. 4.71a, DC 5243.  Note 1 of that DC provides that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Notably, the evidence of record does not indicate that the Veteran indeed has intervertebral disc syndrome of the cervical spine, despite the fact that he is now rated under DC 5243.  The October 2012 VA examiner specifically stated that intervertebral disc syndrome was not present.  In any event, the Veteran has not alleged, nor does the evidence of record suggest, that he experiences incapacitating episodes, such that a physician has prescribed bed rest, on account of his cervical spine disability.  Accordingly, the Board can find no basis upon which to assign a rating greater than 20 percent under the Formula for Rating Intervertebral Disc Syndrome.  See 38 C.F.R. 4.71a, DC 5243.

The Board also notes that The General Rating Formula requires associated objective neurologic abnormalities to be evaluated separately under an appropriate DC.  In the instant case, the Board finds that the clinical evidence of record fails to show associated objective neurologic abnormalities.  While the Veteran has at times complained of radicular pain, there is no indication that any such intermittent symptom is a neurologic manifestation of the Veteran's cervical spine disability.  

In finding that an evaluation greater than 20 percent is not warranted for the Veteran's service-connected cervical spine disability under any rating criteria relevant to the Veteran's disability at any point since the Veteran filed his claim for an increased rating, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 20 percent for the Veteran's cervical spine disability at any point during the pendency of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).

The above determinations are also based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected cervical spine disability are described by the established criteria found in the rating schedule for that disability.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported, to include decreased motion, flare ups, tenderness, and pain.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the criteria set forth in the rating criteria for the 20 percent disability rating describe the Veteran's disability level and symptomatology throughout the pendency of his claim and, therefore, the currently assigned schedular evaluation is adequate.  Thus, no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2012).


ORDER

Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


